Citation Nr: 0430195	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  98-04 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1985 to 
February 1989 and from January 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont.  The RO, in pertinent part, 
denied entitlement to service connection for the cause of the 
veteran's death.

The appellant is the veteran's widow.  During the pendency of 
the appeal, the appellant relocated to England.  The 
Washington, D.C., RO has become the agency of original 
jurisdiction.

In September 2000 the Board remanded the case to the RO for 
further development and adjudicative development.

In May 2004 the RO most recently affirmed the determination 
previously entered.

The appellant requested a Central Office hearing in October 
2004.  However, she subsequently withdrew her request later 
in October 2004.  As such, the requested is deemed withdrawn. 
38 C.F.R. § 20.702(e) (2003).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran died on January [redacted], 1997; the Coroner's 
Investigation Summary ruled that the veteran's death was a 
suicide by hanging. 

3.  At the time of the veteran's death, there were no claims 
for service connection pending nor was service connection in 
effect for any disabilities, to include post-traumatic stress 
disorder (PTSD).  

4.  A disability of service origin did not produce or hasten 
the veteran's death.


CONCLUSION OF LAW

The caus eof the veteran's death was not related to a 
disability incurre din or aggravated by active service. 
38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.312 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as they it apply to this case, and has determined that 
they do apply.  See Holliday v. Principi, 14 Vet. App. 280, 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has considered whether the requirements of the VCAA 
have been fulfilled.  First, there is no issue as to the 
substantial completeness of the application.  38 U.S.C.A. 
§ 5102 (West 2002).  The March 1991 Dependency and Indemnity 
Claim (DIC) appeared substantially complete on its face.  The 
appellant has clearly identified the benefits sought.  
Further, she referenced the bases for the claim.  
Second, VA has a duty to notify the claimant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The appellant has been advised 
of the type of evidence lacking to demonstrate entitlement to 
the benefit sought with the January 1998 rating decision, the 
March 1998 statement of the case (SOC), the May 1997, March 
2001, and November 2002 letters from the RO, and a February 
2004 letter from the Veterans Benefit Administration Appeals 
Management Center (VBA AMC) explaining the provisions of the 
VCAA.  

The November 2002 and February 2004 letters clearly indicated 
what type of evidence was necessary to establish service 
connection for the cause of the veteran's death.  They 
specifically provided the appellant with notice of the VCAA 
and explained the respective rights and responsibilities 
under the VCAA.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

Third, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c). Private treatment 
records, letters, photos, and Coroner's reports were 
submitted by the appellant in response to the request for 
evidence in support of her claim.  

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issue on appeal.  By the November 2002 and February 2004 
letters, the appellant was clearly advised as to which 
portion of evidence is to be provided by her and which 
portion is to be provided by VA.  That requirement of VA has 
been satisfied, and there is no additional evidence that 
needs to be provided.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Moreover, the appellant indicated in March 2004, 
that she had no additional evidence to submit in support of 
her claim  


The requirements of the VCAA have been substantially met by 
the RO and VBA AMC.  Every possible avenue of assistance has 
been explored, and the appellant has had ample notice of what 
might be required or helpful to her case.  VA has satisfied 
its duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Given that the appellant has been fully advised of her rights 
and responsibilities under the VCAA, that she indicated there 
is no additional evidence to be obtained, the Board has 
concluded that VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently-enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
appellant and her representative of the information needed 
to complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)].  
As noted above, there is no deficiency in the appellant's 
case at hand, nor would there be otherwise by operation of 
the new law.  

A VA examination is not necessary in the instant case.  
38 U.S.C.A. § 5103A(d).  There is sufficient medical evidence 
to make a decision on the claim. Id.  The requirements of the 
VCAA have been substantially met.  Every possible avenue of 
assistance has been explored, and the appellant has had ample 
notice of what might be required or helpful to her case.  

VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  

The Board finds that there will be no prejudice to the 
appellant if the Board decides her appeal at this time and 
the Board will, therefore, proceed to consider the 
appellant's claims on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Finally, it is noted that the United States Court of Appeals 
for Veterans Claims (CAVC) decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004)(Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  While VCAA 
letters were mailed in November 2002 and February 2004, the 
case was reviewed in the May 2004 SSOC.  However, assuming 
solely for the sake of argument and without conceding the 
correctness of Pelegrini II that essentially adopted the same 
rationale as its withdrawn predecessor, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified above.

In the present case, a substantially complete application was 
received in March 1997.  Thereafter, in the January 1998 
rating decision, the RO denied the claim.  Only after that 
rating action was promulgated did the AOJ, as directed by the 
Board in August 2002, provide specific VCAA notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in her possession that 
pertains to the claim.  See the references to the documents 
issued to the appellant set out above.  

However, the Board notes that the appellant's claim was 
remanded to VBA AMC in August 2003 for issuance of a VCAA 
letter.  Upon remand, VBA AMC sent a letter in February 2004.  
The appellant indicated that she had no additional evidence 
in support of her claim. 

Because the November 2002 and February 2004 VCAA notices in 
this case were not provided to the appellant prior to the 
initial AOJ adjudication denying the claim, the timing of the 
notice does not comply with the express requirements of the 
law as found by the CAVC in Pelegrini II.  The CAVC did leave 
open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The CAVC in Pelegrini II incorporated essentially the same 
reasoning from its pervious decision, that is that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  In light of the CAVC's 
adoption of essentially the same principle in Pelegrini II, 
the Board finds that the CAVC in Pelegrini II has left open 
the possibility of a notice error being found to be non-
prejudicial to a claimant.  To find otherwise would require 
the Board to remand every case for the purpose of having the 
AOJ provide a pre-initial adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  

This would be an absurd result, and as such it is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini, for the appellant to 
overcome.  

Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the content 
of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini 
II, to decide the appeal would not be prejudicial error to 
the claimant.  

The current decision in Pelegrini II noted that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As the Board 
has already noted on several occasions, the appellant has 
already been afforded numerous opportunities to submit 
additional evidence.  

It appears to the Board that the claimant has indeed been 
notified that he should provide or identify any and all 
evidence relevant to the claim.  In this case, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, the Board concludes that any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   The November 2002 
and February 2004 notices in essence invited the appellant to 
submit any evidence she had regarding the matter at issue.  
Also, the Board notes that the medical records collectively 
address the relevant question in this case.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claim on the merits.  


Criteria

According to VA law, when a veteran dies from a service-
connected or compensable disability, VA shall pay dependency 
and indemnity compensation to such veteran's surviving 
spouse.  38 U.S.C.A. § 1310.  The law provides that service 
connection may be granted for disabilities resulting from a 
disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Certain chronic diseases specified by statute may be presumed 
to have been incurred in service if manifest within a certain 
prescribed time following service separation, usually to a 
degree of 10 percent within the first post-service year.  See 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because laypersons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  

It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  Service-
connected diseases or injuries involving active processes 
affecting vital organs receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(3).  

Further, there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).


Factual Background

This appeal arises from the appellant's claim for service 
connection for the cause of the veteran's death.  The 
appellant maintains that the veteran's service in the Gulf 
War led to post-traumatic stress disorder (PTSD, which 
ultimately caused him to take his own life.   

At the time of his death, service connection was not in 
effect for any disability.  Service personnel records 
indicate the veteran was called to duty in support of 
Operation Desert Shield/Desert Storm from January 1991 to May 
1991.  While it is noted the veteran had two months and 26 
days of foreign service, there was no indication that he 
served in the Persian Gulf.  The veteran was not in receipt 
of combat action ribbons or medals denoting service in 
Southwest Asia.  He was on temporary duty in Germany from 
February 1991 to April 1991.  Service medical records were 
devoid of complaints or findings consistent with PTSD.





The Coroner's Investigation Summary indicated that the 
veteran died on January [redacted], 1997 in Toronto, Ontario.  The 
cause of death was listed as suicide by hanging.  The Coroner 
indicated in his initial report that the veteran was 
"apparently despondent over financial difficulties."  In a 
revised Report of Postmortem Examination, the coroner removed 
the phrase, which indicated that the veteran was apparently 
despondent over financial difficulties.  He indicated that 
the information was hearsay evidence obtained from 
information the police solicited from the co-worker who 
discovered the veteran's body. 

A letter from Dr. AM shows he believed the veteran had 
chronic PTSD.  The opinion was based on the veteran's 
statements that he had recurring nightmares related to events 
while serving in the Gulf War.  Dr. AM reported that he was a 
general practioner and not a psychiatrist.  He reported that 
he had worked three days per month at a psychiatric hospital.  
He stated that when he asked the veteran for details of 
events relating to the war, he did not want to talk about his 
experiences.

A statement from MLL shows he knew the veteran for 8 years 
prior to his death.  He stated that the veteran relayed 
combat experiences to him, which had occurred while he served 
in the Gulf.  He stated that one such incident was after a 
large amount of friendly fire, when the veteran discovered a 
M-16 bullet hole through his identify tag.  MLL reported that 
the veteran had been experiencing anger and mood swings since 
his return.

A December 1997 letter from the United States Armed Services 
Center for Research of Unit Records (USASCURR) revealed that 
the veteran did not appear in the personnel database portion 
of the Department of Defense (DOD) Persian Gulf Registry as 
having served in Southwest Asia.


The appellant submitted paycheck stubs of the veteran.  They 
show the veteran was employed by an asphalt company.  She 
reported in various statements that he was not despondent 
over financial difficulties.  She further stated that he was 
employed full time.

The appellant also submitted what she contends to be a 
portion of a letter from the veteran.  She pointed to the 
sentence "[w]e now have a post office in Dahran which sends 
out jeeps with stamps..." as evidence of the veteran having 
been stationed in the Gulf.  The appellant further submitted 
photos of the veteran with a "deep tan", an Arabic Phrase 
card, dog tags, a postal receipt, and a newspaper cover, as 
evidence of the veteran's Gulf War service.

An additional statement from MLL shows that the veteran did 
not have financial difficulties.  He further reported that 
the veteran was involved in handling and transporting Iraqi 
prisoners of war (POW) in Jordan, Turkey, Saudi Arabia, and 
Germany.


Analysis

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all evidence submitted by the 
appellant or on her behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in this claim.  

After a careful review of the evidence delineated above, the 
Board concludes that service connection is not warranted for 
the cause of the veteran's death.  Initially, the Board would 
note that service connection was not in effect for any 
disabilities at the time of the veteran's death, to include 
PTSD.  

However, the appellant argues that the veteran suffered from 
PTSD prior to his death due to his service in the Gulf.  She 
contends that PTSD ultimately led to his suicide.  In support 
of her claim she submitted various medical evidence, photos, 
clippings, and lay statements.  The appellant has pointed to 
Dr. AM's April 1997 medical opinion as supporting her primary 
contention that the veteran's Gulf War service caused PTSD.  

The Board has reviewed the medical opinion provided by Dr. AM 
and finds that it lacks probative value.  First, as 
highlighted by Dr. AM, despite indications that he worked in 
a psychiatric hospital 3 days a week, he is a general 
practitioner and not a psychiatrist.  Second, his diagnosis 
does not comply with 38 C.F.R. § 3.304(f).  Dr. AM states 
that the veteran relayed recurring nightmares, irritably, 
difficulty concentrating, and moods swings related to events 
in the war.  However, he further reported that when asked 
about details of these events, the veteran stated that he did 
not want to talk about them.

Dr. AM opined that he believed the veteran had chronic PTSD 
because he experienced events that threatened death and 
serious injury.  However, this is not based on any specific 
information regarding in-service stressors. (Emphasis 
added.)38 C.F.R. § 3.304(f).

There is no evidence that the veteran actually served in the 
Persian Gulf.  While service personnel records show the 
veteran was called to duty in support of Operation Desert 
Shield/Desert Storm from January 1991 to May 1991, there was 
no indication that he served in the Persian Gulf.  In 
addition, he was not in receipt of combat action ribbons or 
medals denoting service in Southwest Asia.  Moreover, while 
the veteran's DD-214 shows he had 2 months and 26 days 
foreign service, additional personnel records clarify that he 
was on temporary duty in Germany from February 1991 to April 
1991.  

As noted at the outset, the veteran tragically committed 
suicide by hanging in January 1997.  Service connection may 
be granted for the cause of death by suicide where it is 
established that at the time of death there was mental 
unsoundness due to or the proximate result of a service-
connected disease or injury.  Where the evidence shows no 
reasonable adequate motive for suicide, it will be considered 
to have resulted from mental unsoundness and the act itself 
considered to be evidence of mental unsoundness.  A 
reasonable adequate motive for suicide may be established by 
affirmative evidence showing circumstances that could lead a 
rational person to self-destruction.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.302.  In the absence of a determination of an 
unsound mind, a veteran's death by suicide would be 
considered the result of his own willful misconduct and 
service connection for the cause of death would be precluded. 
38 C.F.R. § 3.310(a), 3.302(a).

Even if the Board were to assume the veteran was suffering 
from PTSD at the time of his death, there is no competent and 
probative medical evidence showing that it led to his death.  
While there was some earlier indication that he committed 
suicide due to financial difficulties, the Board does not 
find this reason to be probative based on statements 
contained in the claims folder and a Postmortem Addendum.  
Therefore, there is no adequate motive for suicide and the 
act itself is considered to be evidence of mental 
unsoundness.  Unfortunately, the veteran's death is 
considered to be of his own willful misconduct.  As a result, 
service connection for the cause of his death is precluded.  
Id.

The Board finds that an additional medical opinion is not 
only unnecessary to make a determination on the merits, but 
would be fruitless in light of the veteran's unfortunate 
death.  38 U.S.C.A. § 5103A(d).  To ask an examiner to 
provide an opinion, after the veteran's death, as to whether 
he had PTSD and that it resulted in his death in 1997, is not 
warranted in view of the fact that the veteran is not shown 
to have served in a war zone muchless to have engaged in 
combat.  


Finally, despite the appellant's sincere contentions that the 
veteran's death was due to PTSD from his Gulf War service, 
she is a layperson and as such, is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Accordingly, the preponderance of the evidence is against the 
claim for service connection for the cause of the veteran's 
death.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



